Citation Nr: 0920171	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability exhibited 
by low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a disability exhibited by low back pain.  

In October 2008 the Board remanded the issue of service 
connection for a disability exhibited by low back pain to the 
RO.  After further development, the matter has returned to 
the Board for further appellate review consistent with the 
Remand.


FINDING OF FACT

The Veteran does not have an acquired disability exhibited by 
low back pain that had its onset in service or is otherwise 
related to his period of active duty; degenerative joint 
disease of the lumbar spine was not exhibited within the 
first post service year.  


CONCLUSION OF LAW

An acquired disability exhibited by low back pain was not 
incurred or aggravated in service; and degenerative joint 
disease of the lumbar spine may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2004, the agency of original 
jurisdiction (AOJ) notified the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
A March 2006 correspondence further notified the Veteran of 
the process by which disability ratings and effective dates 
are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The March 2006 notice was delivered after the initial denial 
of the claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence of record and issued a supplemental 
statement of the case (SSOC) in January 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The Veteran contends that he has a disability exhibited by 
low back pain as a result of service.  Specifically, he 
states that he was kicked in the back by a prisoner while 
working as a military police officer at Ft. Leavenworth.  In 
order to establish direct service connection, three elements 
must be satisfied.  There must be medical evidence of a 
current disability; medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence linking the current disease or injury and the 
current disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if degenerative joint 
disease became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The impression following a VA examination in November 2008 
was lumbar spine degenerative joint disease.  Thus, there is 
evidence of a current disability. 

Service treatment records reflect that the Veteran received 
an IVP (Intravenous pyelogram) examination in October 1968, 
which revealed spina bifida occulta at L5 and slight 
scoliotic curves.  The Veteran's remaining service treatment 
records are negative for any complaints, treatment, or 
disability exhibited by back pain.  On his December 1969 
separation examination, there were no spinal or other 
musculoskeletal symptoms or disability noted.  In his Report 
of Medical History, he denied back trouble of any kind, bone 
or joint problems, or arthritis or rheumatism.  

The November 2008 VA examiner noted that the scoliosis and 
spina bifida exhibited in service were congenital in nature.  
Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed disability, service connection may 
be warranted. VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
Opinion 01-85 (March 5, 1985)).

According to post-service medical records, an August 1996 
private treatment record from Dr. T, notes the Veteran's 
first complaints of right lower back pain, more than 27 years 
post-service.  The Veteran reported pain starting a couple 
days prior going into his groin.  Since the Veteran also 
reported dysuria (painful urination), the physician's 
impression was urethral stone.  

During an October 1996 visit to Dr. T, the Veteran continued 
to relate complaints of low back and leg pain with numbness 
in his feet.  The Veteran stated he had back pain since 
service, but was never fully evaluated.  Dr. T reviewed the 
x-rays supplied by the Veteran, and noted spondylolisthesis 
at the L5, S1.  Dr. T's impression was the Veteran had spinal 
stenosis symptoms related to his congenital abnormality with 
spondylolisthesis.  An MRI (magnetic resonance imaging) 
obtained to determine the etiology of the Veteran's symptoms, 
showed degenerative changes along with spondylolisthesis, 
bulging and spinal stenosis.  

Following a Board remand, the Veteran was afforded a VA 
examination in November 2008.  The Veteran's claims folder 
was available and reviewed during the examination.  The 
Veteran reported a spinal fusion in 2004 gave him some pain 
relief, and that current symptoms included low back pain and 
stiffness, without radiation.  The VA examiner saw evidence 
of the fusion on x-rays, including pedicle screws bilaterally 
in several vertebrae.  As a result of the fusion, the 
examiner could no longer detect spondylolisthesis on x-rays.  
However, he noted historically the diagnosis of spina bifida 
and grade 1 spondylolisthesis.  Current x-rays showed lumbar 
spine degenerative joint disease.  

The examiner concluded that the Veteran's current lumbar 
spine degenerative joint disease is "less likely as not" 
related to the Veteran's active military service.  The 
examiner stated that the Veteran did have evidence of a back 
injury in service.  However, such an injury would produce a 
local injury including a hematoma and possibly more damage.  
X-rays taken at the time did not show evidence of more severe 
injury or any acute injury to the back.  It was felt that 
type of soft tissue injury would heal without any 
consequences or long lasting effects, which the examiner felt 
was evident, since following the incident the Veteran 
returned to rigorous active duty guarding convoys, and had a 
normal separation 
examination.  The examiner concluded that it is less likely 
than not that his current lumbar spine degenerative joint 
disease is related to his military service, including his 
back injury therein.   

The Veteran contends that, after his in-service incident, he 
continued to have low back pain.  This is not consistent with 
his Report of Medical History at service discharge when he 
indicated that he did not have back trouble of any kind.  He 
stated he did not report his continued symptoms because he 
did not want to prolong his discharge from service.  However, 
he did report other problems, including ear nose and throat 
problems on the same form.  There is no other report of back 
pain for more than 25 years and then the back pain was 
reported to be of recent onset.  There were also complaints 
of leg pain and foot numbness for the first time in 1996, 
complaints not seen in service.  His statements regarding the 
continuity of back symptomatology since service are of 
questionable credibility and assigned limited probative 
value, under the circumstances.

A private medical opinion of May 2006 from Dr. D. noted 
reviewing the x-rays showing slight scoliotic curve and spina 
bifida occulta dating back to 1968, and concluded the Veteran 
certainly had pain since that time.  While, the opinion gives 
credence to the Veteran's complaints of pain, the opinion 
does not show evidence of a superimposed disability related 
to military service.  In fact, the opinion suggests that the 
back pain exhibited in service was associated with the 
congenital defects noted in service, not to any degenerative 
changes in the spine.  It does not support the claim that 
acquired back disability had its onset in service.   

The Board concludes that the Veteran does not have an 
acquired back disability as a result of service.  
Significantly, a VA physician who reviewed the claims folder 
and examined the Veteran in November 2008 specifically 
concluded that the Veteran's degenerative joint disease was 
not caused by any in-service low back injury.  Of further 
significance is the Veteran's private physician, Dr. T who 
also points to the congenital defect as the cause of the 
inservice back pain.  The  claims folder contains no medical 
opinion refuting the conclusions set forth by these two 
physicians, or point to a superimposed injury.  As stated, 
congenital or developmental defects may not be service-
connected because they are not diseases or injuries under the 
law.  38 C.F.R. §§ 3.303(c).

In sum, the preponderance of the evidence is against a 
finding that the Veteran's disability exhibited by low back 
pain is causally related to his military service.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Service connection for a disability exhibited by low 
back pain is denied.  


ORDER

Service connection for a disability exhibited by low back 
pain is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


